EDMONDS, J.,
dissenting.
I dissent because I believe that the trial court was correct when it ruled that defendants were entitled to summary judgment. The issue is whether plaintiff is a party who can bring an action against Cedar when plaintiff concedes that he purchased the alcoholic beverages from defendants for Elliott when Elliott was visibly intoxicated. Under ORS 30.950, the liability of alcohol providers and servers is limited to “third parties,” who have been injured as a result of the providing of alcoholic beverages to visibly intoxicated persons. Sager v. McClenden, 296 Or 33, 37, 672 P2d 697 (1983). The legislature did not intend that alcohol providers, i.e., tortfeasors, could be plaintiffs under the statute.
ORS 30.950 (1993) provides:
“No licensee, permittee or social host is liable for damages incurred or caused by intoxicated patrons or guests off the licensee, permittee or social host’s premises unless:
“(1) The licensee, permittee or social host has served or provided the patron alcoholic beverages to the patron or guest while the patron or guest was visibly intoxicated; and
“(2) The plaintiff proves by clear and convicting evidence that the patron or guest was served alcoholic beverages while visibly intoxicated.” (Emphasis supplied.)
“At common law, anyone who served alcohol ordinarily was not liable for injuries resulting from the drinker’s intoxication.” Hawkins v. Conklin, 307 Or 262, 266, 768 P2d 66 (1988).1 An exception developed in the common law to the general rule regarding cases in which the provider had reason to know that the recipient’s consumption of the alcohol would create an unreasonable risk to others of injury. See Wiener v. Gamma Phi, ATO Frat., 258 Or 632, 643, 485 P2d 18 (1971).2 In 1977, the Oregon Supreme Court applied the *638exception to the common-law rule that alcohol providers could not be held liable for injuries resulting from the recipient’s intoxication to a different fact situation. It held that a wrongful death action founded in negligence could be brought against a tavern for serving a visibly intoxicated person, who subsequently caused the death of the decedent in a motor vehicle accident. Campbell v. Carpenter, 279 Or 237, 243-44, 566 P2d 893 (1977). The court reasoned that the tavern owner, serving a visibly intoxicated patron, could reasonably have foreseen that the patron would drive from the tavern and injure others off the tavern premises. Id.
In reaction to that decision, the legislature enacted ORS 30.950, which at the time provided that:
“SECTION 1. No licensee or permittee is liable for damages incurred or caused by intoxicated patrons off the licensee’s or permittee’s business premises unless the licensee or permittee has served or provided the patron alcoholic beverages when such patron was visibly intoxicated.
“SECTION 2. No private host is liable for damages incurred or caused by an intoxicated social guest unless the private host has served or provided alcoholic beverages to a social guest when such guest was visibly intoxicated.” Or Laws 1979, ch 801.
Since the statute was enacted, the Supreme Court has interpreted it and the subsequent changes to it on several occasions. When the Supreme Court interprets a statute, that interpretation becomes part of the statute as if written into it at the time of its enactment. Walther v. SAIF, 312 Or 147, 149, 817 P2d 292 (1991). In Sager, the court explained that “[t]he legislative history of ORS 30.950 indicates that [the statute’s] purpose was to limit the liability of liquor licensees and permittees to third parties.” 296 Or at 37. (Emphasis supplied.) The court held that “ORS 30.950 does not create a claim in favor of intoxicated patrons injured off premises against liquor licensees who serve them when visibly intoxicated.” Id. at 40. In Hawkins, the court explained *639that the legislative debate focused on restricting expansion of the common-law liability of alcohol providers when an intoxicated patron injured a third party off of the provider’s premises. “The sponsors sought to Toll back’ the law to the state of the common law at or before the Campbell decision.” Hawkins, 307 Or at 267. Ultimately, the legislature decided to codify the holding of Campbell in ORS 30.950 and otherwise restrict the bringing of actions against alcohol providers. In Hawkins, the court reiterated:
“Thus, to state a common law negligence claim that is not barred by ORS 30.950, the plaintiff must allege that the licensee or permittee served alcohol to the person who injured the plaintiff when that person was visibly intoxicated. Otherwise, ORS 30.950 bars the claim.” 307 Or at 268.
In Gattman v. Favro, 306 Or 11, 757 P2d 402 (1988), the issue was whether ORS 30.950 provided a remedy to the plaintiff. In that case, the plaintiff brought an action against a tavern owner and others for damages because of injuries suffered in an off-premises knife attack by an intoxicated patron of the tavern. The court held that no statutory action under ORS 30.950 could be maintained by the plaintiff. The court explained:
“Members of the 1979 legislature would be surprised to hear that in attempting to limit the liability of servers of alcoholic beverages to the standard stated in Campbell, they instead created licensee and permittee liability for all actions of an intoxicated customer upon satisfaction of the standard first stated in Campbell, i.e., serving a visibly intoxicated person. Throughout the committee hearings, members assumed that the issue was the extent of licensee and permittee liability for injuries caused by intoxicated motorists under then existing caselaw and how such case-law should be modified; at no time did anyone cite a fact pattern or example involving liability outside the context of automobile or traffic related injuries.” Id. at 22.
The court concluded, “[t]his plaintiff is not within the class of person intended to be protected by the statute and the harm is not of a type intended to be protected against.” Id. at 24.
In summary, ORS 30.950 governs plaintiffs action because he seeks to hold defendants liable for his injuries for *640providing alcoholic beverages to Elliott, who was visibly intoxicated at the time. The statute as interpreted by the Supreme Court acts as a limitation on common-law claims against alcohol providers and bars those claims unless the circumstances alleged fall within the exception created by the legislature. Because of the statute’s limiting effects on common-law actions against alcohol providers, only “third parties” as that term was contemplated by the legislature, can maintain an action against alcohol providers for serving alcoholic beverages. The issue squarely presented by the appeal in this case is whether plaintiff is such a “third party” under ORS 30.950.
The answer to that inquiry is found in the reasoning of the Supreme Court decisions interpreting the statute. In Sager, the court held that an intoxicated patron was not a “third party” for purposes of ORS 30.950, because the language of the statute “logically limits relief rather than expands it.” 296 Or at 39. The court noted, “[a] thorough reading of the minutes of the committee hearings on HB 3152 fails to reveal a single mention of creating a claim in favor of injured patrons.” Id. In Solberg v. Johnson, 306 Or 484, 760 P2d 867 (1988), a tavern owner, who had settled claims against him by a third person injured in an automobile accident by an intoxicated patron of the tavern, brought a third-party action for contribution against the patron’s stepfather. The owner alleged that the stepfather had purchased alcoholic beverages for his visibly intoxicated stepson at the tavern. Id. at 487-88. Following its holding in Wiener, the court focused on who had the direct control over determining who drank and how much. Solberg, 306 Or at 491-92. Because the tavern alleged that the stepfather had bought alcoholic beverages for the stepson when the stepson was visibly intoxicated, the court held that the stepfather was a “social host” within the meaning of former ORS 30.9553 and permitted the tavern owner to bring the stepfather into the action as a third-party defendant.
*641The holdings in Sager and Solberg provide the test that plaintiffs claim must pass in order to survive the limiting effect of the statute: whether classifying plaintiff as a third party will exceed the court’s holding under Campbell and the legislature’s desire to limit common-law liability to those circumstances only or whether plaintiff alleges a claim permitted by the statute. The statute contemplates three classes of parties: (1) alcohol providers, including social hosts, as tortfeasors; (2) visibly intoxicated patrons who act negligently off the premises of the alcohol provider; and (3) injured third parties. It is clear under Sager that an “injured patron” cannot also be an “injured third party.” It is also clear from Solberg that a person who purchases alcohol for a visibly intoxicated person at a tavern is a social host and an alcohol provider under the statute. In light of those holdings, it necessarily follows that a “third party” within the scheme of a statute that limits rather than creates or expands liability must be one who is not an intoxicated patron or an alcohol provider.4 Here, it is uncontroverted that plaintiff purchased all of Elliott’s alcoholic beverage. As a social host, plaintiff cannot be a “third party” under the statute because he was an alcohol provider and a cotortfeasor.
The majority opinion is devoid of any declaration about legislative intent in support of its position. It declares:
“In this case, plaintiffs theory of the case is that defendants are liable because they served Elliott alcohol when he was visibly intoxicated, and plaintiff was injured as a result. Thus framed, plaintiff clearly is a third party who is entitled to maintain his action against defendants for their negligence in serving a visibly intoxicated patron other than plaintiff himself.” 154 Or App at 628.
The majority’s assertion does not coincide with the legislature’s intent. The issue is one of statutory interpretation. Our obligation is to ascertain the legislature’s intention and to apply it to the facts of this case. We exceed our authority if we *642impose our own policy decisions about what we think the law should be. As the procurer and provider of alcoholic beverages for consumption by Elliott, a visibly intoxicated person, plaintiff is the kind of defendant that the legislature had in mind when they enacted the statute. The fortuity that plaintiff was a passenger rather than a driver when he was injured does not relieve him of being a provider under the statute.
The majority reasons that the facts of this case simply present another species of comparative negligence for a jury to decide.5 However, the majority’s holding is the antithesis of the very purpose that the legislature had in mind when it enacted ORS 30.950. The majority expands ORS 30.950 to permit a tortfeasor to become a “third party” rather than limiting the liability of alcohol providers to injured third parties. Moreover, had the legislature intended for the doctrine of comparative negligence to apply to tortfeasors to permit recovery by them, it would have not have promulgated ORS 30.950 at all or at least qualified its limitation in some manner. After all, ORS 30.950 was enacted to restrict common-law actions against alcohol providers after the enactment of the comparative negligence statute, ORS 18.470, in 1971,6 and presumably, the legislature was well aware of the provisions of ORS 18.470 when it enacted ORS 30.950.
Because the majority’s reasoning fails to engage with the intent of the legislature and frustrates the purpose of the statute, I dissent.
Linder, J., joins in this dissent.

 In 1913, the Oregon legislature enacted the Dram Shop Act, which provided that spouses, parents, or children could maintain a claim against a person who sold an intoxicated person alcoholic beverages. Former ORS 30.730 (repealed by Oregon Laws 1979, chapter 801, section 4).


 In Wiener, the court held that a fraternity house that served alcohol to a minor, knowing that the minor would be driving thereafter, could be liable in *638negligence. 258 Or at 643. It also held that in the absence of a showing that the provider of the beverages to the fraternity had control over their dispensation by the fraternity, the provider could not be held liable. Id. at 640.


 ORS 30.955 was enacted in 1979 as part of Oregon Laws, chapter 801, in response to Campbell. See Or Laws 1979, ch 801, § 2. It was repealed in 1987 and the liability of “social hosts” originally covered by ORS 30.955 was made part of ORS 30.950. Or Laws 1987, ch 774, §§ 13-14.


 Moreover, a “third party” by definition is someone who is not directly involved in the matter or affair. See Black’s Dictionary, 1278 (4th ed 1968) (defining party and third parties). The gravamen of the statute is to limit liability to those who provide alcohol to a visibly intoxicated person. Thus, an alcohol provider cannot be a “third party” as distinguished from a tortfeasor because the provider is directly responsible for the commission of the tort.


 The Oregon Legislature first enacted the comparative negligence statute in 1971. See Or Laws 1971, ch 668, § 1. In 1975, the legislature made significant changes to the statute to further define the doctrine of comparative negligence. Or Laws 1975, ch 599, §§ 1-6. ORS 30.950 was first enacted in 1979. Or Laws 1979, ch 801, § 1.